Blandford, Justice.
Fleming, the defendant in error, obtained a distress warrant for rents against one G. B. Watson in September, 1884, and caused the same to be levied on certain property of 'Watson, which was sold by a constable, and the money arising from said sale being in the hands of the *595constable, Fleming brought this rulé against the constable to have the money paid over to -him on his distress warrant. The tax collector claimed that so much of said money as was necessary be paid on two tax executions, one for twenty-five dollars, liquor tax for 1884, and the other for •general tax, which was issued against one J. F. Watson. Hight claimed the money on an execution issued on a foreclosure of a laborer’s lien. The .court directed that the money be applied first to the payment of the tax executions and then to the distress warrant. These claims exhausted the fund in the ofiicer’s hands. Hight excepted to this ruling, and brings the case here for review.
1. The plaintiff in error insists that the tax collector had no authority to issue an execution for the liquor tax, but we think section 8S6 of the Code answers this objection.
2. It is further insisted that the execution against J. F. Watson, for taxes, was not entitled to be paid out of the fund, because the same was raised from the sale of the property of G. B. Watson. This position would be correct if it had not been made to appear that J. F. Watson was the agent of G- B. Watson, and the execution issued for the taxes levied on-the identical property sold. This appearing, there is nothing in this ground.
3. The distress warrant of Fleming was issued and levied before any lien for labor attached in favor of Hight, the work for which he claimed the lien not having been completed until after the distress warrant had issued and been levied.
Judgment affirmed.